Order, entered on April 19, 1961, granting severance of causes of action unanimously reversed, on the law and the facts and as a matter of discretion, with $20 costs and disbursements to the appellants, and motion for severance denied. In this action for personal injuries the infant plaintiff properly pleaded separate causes of action for two accidents resulting from the ceiling in the same apartment falling on two different occasions. On one of these his mother, also a plaintiff, claims to have been injured. The defendants* alleged to be responsible are the same for all causes of action. The case presents no particular obstacles which would render it difficult for a jury to resolve, In *771addition to the time saving that will result from a single trial, the bothersome question of the quantum of the damage attributable to each accident will be largely obviated. The fact that defendants changed insurance carriers between the two incidents, and that two carriers are involved, is not a significant matter. Concur — Breitel, J. P., Rabin, Valente, Eager and Steuer, JJ.